UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(D) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 4, 2015 Cannabis Sativa, Inc. (Exact name of Registrant as specified in its charter) Nevada 000-53571 20-1898270 (State or other Jurisdiction of Incorporation or organization) (Commission File Number) (IRS Employer I.D. No.) 1646 W. Pioneer Blvd., Suite 120 Mesquite, Nevada89027 (Address of principal executive offices) (702) 346-3906 (Registrant’s telephone number) N/A (Former name and/or address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see general instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14-a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 EXPLANATORY NOTE This Form 8-K/A amends and restates in its entirety the Form 8-K filed by the Registrant on June 4, 2015. Item 3.02Unregistered Sales of Equity Securities. The Registrant, Cannabis Sativa, Inc., issued a 10% Senior Convertible Debenture in the face amount of $300,000 to one entity (the “Lender”).However, the Lender repudiated the terms and conditions of the debenture and otherwise did not accept it.Accordingly, the debenture is considered void by both the Registrant and the Lender. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Cannabis Sativa, Inc. Date: October 6, 2015 By: /s/ Gary Johnson Gary Johnson, CEO 2
